DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 11 October 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 11,152,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘812 patent.

11,150,812
17/450,516
1. A method, comprising: 
(A) determining, by a controller, latency information corresponding to one or more error correction operations performed on data received by the controller; assigning, based on the latency information, information corresponding to a health of a plurality of physical address locations corresponding to the data; 
(E) predicting, based on the latency information or the information corresponding to the health of the plurality of physical address locations, an amount of wear corresponding to a physical address location of the plurality of physical address locations corresponding to the data; 
(B) assigning a quantity of remaining data transfer cycles based on the predicted health of the physical address location of the plurality of physical address locations; and 
(D) retiring, by the controller, the physical address location of the plurality of physical address locations corresponding to the data based, at least in part, on the latency information, the health of the physical address location of the plurality of physical address locations corresponding to the data, 
(C) and the remaining quantity of data transfer cycles falling below a threshold quantity of data transfer cycles.
1. A method, comprising:
(A) determining, by a controller, a predicted health of a plurality of memory
cells based, at least in part, on latency information determined during performance of one or more error correction operations involving the plurality of memory cells;
(B) determining a quantity of remaining data transfer cycles involving the
plurality of memory cells based on the predicted health of the plurality of memory cells;
(C) determining that the quantity of remaining data transfer cycles involving the plurality of memory cells will be fewer than a threshold quantity of data cycles; and 
(D) retiring, by the controller, the plurality of memory cells based, at least in
part, on the predicted health of the plurality of memory cells and the determination that the quantity of remaining data transfer cycles will be fewer than the threshold quantity of data transfer cycles.

9. The method of claim 1, further comprising: 
(A) receiving, by the controller, latency information determined during
performance of the one or more error correction operations that provides a first level of error correction; and 
(E) determining, by the controller, a predicted health of a plurality of memory cells based, based, at least in part, on the latency information determined during performance of the one or more error correction operations that provides the first level of error correction.
Claims 4/5/6/7/8/9
Claims 3/4/5/6/7/8
10. A method, comprising: monitoring, by a controller coupled to a memory device, a health of a plurality of physical addresses corresponding to data; determining, by the controller, latency information based on iterations of an error correction operation performed on the data using an error correction component resident on the controller, wherein the error correction component includes multi-level error correction; 
(A) determining, by the controller, the health of the plurality of physical addresses corresponding to the data, based at least in part on the latency information; 
(B) predicting a remaining quantity of data transfer cycles left for the plurality of physical addresses, based at least in part on the latency information and the health of the plurality of physical addresses by predicting an amount of wear corresponding to a physical address location of the plurality of physical address locations corresponding to the data; 
(D) retiring the physical address location of the plurality of physical address locations based on a determined likelihood that the physical address location will exceed a threshold predicted wear level within subsequent data cycles; and retiring, by the controller, the physical address location of the plurality of physical addresses corresponding to the data based, at least in part, on the latency information, the health of the physical address location of the plurality of physical addresses corresponding to the data, 
(C) and the remaining quantity of data transfer cycles falling below a threshold quantity of data transfer cycle.
1. A method, comprising: 
(A) determining, by a controller, a predicted health of a plurality of memory
cells based, at least in part, on latency information determined during performance of one or more error correction operations involving the plurality of memory cells;
(B) determining a quantity of remaining data transfer cycles involving the
plurality of memory cells based on the predicted health of the plurality of memory cells;
(C) determining that the quantity of remaining data transfer cycles involving the plurality of memory cells will be fewer than a threshold quantity of data cycles; and 
(D) retiring, by the controller, the plurality of memory cells based, at least in
part, on the predicted health of the plurality of memory cells and the determination that the quantity of remaining data transfer cycles will be fewer than the threshold quantity of data transfer cycles.

Claims 11/12/13/14
Claims 9/10/11/12



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach, or fairly suggest “… determine a predicted health of the plurality of memory cells based, at least in part, on the determined latency information; write data stored by the plurality of memory cells to the host, based on an indication that a predicted amount of wear will fall below a threshold predicted wear level during a remaining quantity of data transfer cycles; and retire the plurality of memory cells based on a determined likelihood that the plurality of memory cells will exceed a threshold predicted wear level during the remaining quantity of data transfer cycles.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reference ID
Section
Relevance
2019/0278498
[0020]-[0023], [0032]-[0035]
Measurement of the health of a memory device based on bit error rate and calculation of the number of write and erase cycles remaining for the memory.
2016/0179664
[0074], [0078]-[0082]
Health of a memory page based on latency and bit error rate and the assignment of pages to pseudo blocks based on the health.
2015/0178010
[0048]-[0051]
Measuring the remaining write count for a block and allocating the block to a particular bucket.
2015/0074469
[0026]-[0029]
Predicting a memory failure based on calculated health information.
2012/0117304
[0046]-[0056]
Measure health information of the memory and allocate data to a particular memory page based on the health.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136